Name: Commission Implementing Regulation (EU) NoÃ 1132/2011 of 8Ã November 2011 amending Regulation (EC) NoÃ 798/2008 as regards transit of consignments of eggs and egg products from Belarus through Lithuania to the Russian territory of Kaliningrad Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: animal product;  organisation of transport;  Europe;  health;  foodstuff;  agricultural activity
 Date Published: nan

 9.11.2011 EN Official Journal of the European Union L 290/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1132/2011 of 8 November 2011 amending Regulation (EC) No 798/2008 as regards transit of consignments of eggs and egg products from Belarus through Lithuania to the Russian territory of Kaliningrad (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Directive 2002/99/EC lays down the general animal health rules governing the production, processing, distribution within the Union and the introduction from third countries of products of animal origin for human consumption and provides for establishing specific rules and certification for transit. (2) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (2) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in Part 1 of Annex I thereto. It also lays down the veterinary certification requirements for such commodities. Those requirements take into account whether or not additional guarantees are requested due to the disease status of those third countries, territories, zones or compartments. The additional guarantees with which those commodities are to comply are set out in Part 2 of Annex I to Regulation (EC) No 798/2008. (3) Article 4(4) of Regulation (EC) No 798/2008 provides that eggs and egg products transiting through the Union are to be accompanied by a certificate drawn up in accordance with the model certificate set out in Annex XI thereto and complying with the conditions set out in that certificate. (4) In view of the isolated geographic situation of the Russian territory of Kaliningrad, Article 18 of Regulation (EC) No 798/2008 derogates from the requirements of Article 4(4) of that Regulation and lays down specific conditions for transit of certain consignments from and bound for Russia through Latvia, Lithuania and Poland. Those conditions include additional controls and the sealing of the consignments. (5) Regulation (EC) No 798/2008, as amended by Regulation (EU) No 241/2010 (3), lists Belarus as a third country from which transit through the Union of eggs and egg products is authorised until 13 October 2011. (6) The Food and Veterinary Office carried out an inspection in Belarus in March 2010. The outcome of that inspection showed that measures to control avian influenza and Newcastle disease are in place in that third country. However, the national legislation of Belarus and the laboratory testing protocols are not fully equivalent to Union legislation. (7) In view of the outcome of that inspection, it can be concluded that the animal health risks for the Union posed by the transit of consignments of eggs and egg products from Belarus to the Russian territory of Kaliningrad are very low. In addition, Lithuania has undertaken to carry out additional controls on such consignments when they enter and leave its territory. (8) In view of those elements and of the already existing procedural structures with regard to transit of commodities from and bound for Russia, the transit of eggs and egg products from Belarus through Lithuania to the Russian territory of Kaliningrad by rail or road should continue to be permitted, provided that identical conditions to those already laid down in Article 18(1) of Regulation (EC) No 798/2008 for other commodities are complied with. (9) A new provision, derogating from the requirements of Article 4(4) of Regulation (EC) No 798/2008, with regard to the transit of eggs and egg products from Belarus should therefore be inserted in Article 18 of that Regulation and the entry for Belarus in Annex I to Regulation (EC) No 798/2008 should be amended accordingly. (10) Regulation (EC) No 798/2008 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 798/2008 is amended as follows: (1) Article 18 is replaced by the following: Article 18 Derogations for transit through Latvia, Lithuania and Poland 1. By way of derogation from Article 4(4), transit by road or by rail shall be authorised between the border inspection posts in Latvia, Lithuania and Poland listed in the Annex to Commission Decision 2009/821/EC (4), of consignments of meat, minced meat and mechanically separated meat of poultry including ratites and wild game-birds, eggs and egg products and specified pathogen-free eggs coming from and bound for Russia, directly or via another third country, where the following conditions are met: (a) the consignment is sealed with a serially numbered seal by the official veterinarian at the border inspection post of entry in Latvia, Lithuania or Poland; (b) the documents accompanying the consignment, as provided for in Article 7 of Directive 97/78/EC, are stamped with the words ONLY FOR TRANSIT TO RUSSIA VIA THE EU  on each page by the official veterinarian at the border inspection post of entry in Latvia, Lithuania or Poland; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC are complied with; (d) the consignment is certified as acceptable for transit on the common veterinary entry document issued by the official veterinarian at the border inspection post of entry in Latvia, Lithuania or Poland. 2. By way of derogation from Article 4(4), transit by road or rail shall be authorised between the border inspection posts in Lithuania listed in the Annex to Decision 2009/821/EC, of consignments of eggs and egg products coming from Belarus and bound for the Russian territory of Kaliningrad, where the following conditions are met: (a) the consignment is sealed with a serially numbered seal by the official veterinarian at the border inspection post of entry in Lithuania; (b) the documents accompanying the consignment, as provided for in Article 7 of Directive 97/78/EC, are stamped with the words ONLY FOR TRANSIT TO RUSSIA VIA LITHUANIA  on each page by the official veterinarian at the border inspection post of entry in Lithuania; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC are complied with; (d) the consignment is certified as acceptable for transit on the common veterinary entry document issued by the official veterinarian at the border inspection post of entry in Lithuania. 3. The consignments, as referred to in paragraphs 1 and 2, may not be unloaded or put into storage, as referred to in Article 12(4) or in Article 13 of Directive 97/78/EC, within the Union. 4. Regular audits shall be conducted by the competent authority to ensure that the number of consignments, as referred to in paragraphs 1 and 2, and the corresponding quantities of products leaving the Union correspond with the number and quantities entering the Union. (2) Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 226, 23.8.2008, p. 1. (3) OJ L 77, 24.3.2010, p. 1. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) in Part 1, the entry for Belarus is replaced by the following: BY- Belarus BY-0 Whole country EP, E (both for transit only through Lithuania) IX (2) in Part 2, in the Section Additional guarantees (AG), entry IX is replaced by the following: IX  : only transit through Lithuania of consignments of eggs and egg products originating in Belarus and bound for the Russian territory of Kaliningrad shall be permitted provided that Article 18(2), (3) and (4) is complied with..